Exhibit 10.10(a)

«Name»

Metavante Non-Statutory Stock Option Award

«Date» Certificate of Award Agreement

 

Number of stock options awarded:

  «Shares»

Price per share at which options are exercisable:

  $ ______________________

Date options were awarded (“Grant Date”):

 

 

Vesting Schedule:

  25% vests on Grant Date   An additional 25% vests one
year after Grant Date   An additional 25% vests two
years after Grant Date   An additional 25% vests three
years after Grant Date

Option term:

  10 years See the Terms of the Award Agreement and Plan Prospectus for the
specific provisions related to this Option Award, including the time period for
exercise under various termination events and other important information
concerning this award. This document is intended as a summary of your individual
Option Award. If there are any discrepancies between this summary and the
provisions of the formal documents of this Award, including the Terms of the
Award Agreement, Plan Document or Plan Prospectus, the provisions of the formal
documents will prevail.



--------------------------------------------------------------------------------

Metavante

Terms of the Award Agreement

1. Nonstatutory Stock Option. This option award is a nonstatutory stock option
granted under the Metavante 2007 Equity Incentive Plan (the “Plan”) and will
become vested in accordance with the schedule contained in the Certificate of
Award Agreement (the “Certificate”).

2. Termination of Employment. If your employment with the Company terminates,
the Option will be exercisable as follows:

(a) Death. In the event your employment terminates as a result of your death,
the Option shall be exercisable for one (1) year after your death, but not
beyond the remaining Option term.

(b) Disability. In the event your employment terminates as a result of your
disability (as defined in the Company’s long-term disability plan), the Option
shall be exercisable for one (1) year after your termination, but not beyond the
remaining Option term.

(c) Retirement. In the event your employment terminates as a result of your
retirement (as defined below), the Option shall be exercisable for the lesser of
(i) the remaining Option term, (ii) three (3) years after your retirement, or
(iii) one (1) year after your death. For purposes of this award agreement,
retirement shall mean your termination of employment without Cause on or after
age 55 if the sum of your age at termination of employment and years of service
with the Company total 65 or more.

(d) Cause. In the event your employment is terminated for Cause, the Option
shall cease to be exercisable on the date of such termination.

(e) Other Termination. In the event your employment terminates for any other
reason, the Option shall be exercisable for ninety (90) days after your
termination, but not beyond the remaining Option term.

In all cases, the Option shall be exercisable only to the extent it is vested on
the date your employment terminates. In no event will it be exercisable after
the end of the Option term as reflected on the Certificate.

3. Method of Exercising Option. You may exercise this Option, provided that it
meets all vesting requirements, by logging on to netbenefits.fidelity.com or by
calling Fidelity at 1-800-544-9354. The website provides you with detailed
instructions regarding how to exercise stock options as well as other relevant
information pertaining to your grant. Keep in mind that if you are considered an
“insider” you are subject to blackout restrictions which may prevent exercise
during certain time periods referred to as the ‘blackout period.” If you are
considered an “insider” you have been notified of the restrictions by the
Company in writing.

4. Taxes. The Company may require payment or reimbursement of or may withhold
any tax it believes is required as a result of the exercise of the Option, and
the Company may defer making delivery of the Shares until arrangements
satisfactory to it have been made with respect to such withholding obligation.

5. Change in Control. Notwithstanding the vesting schedule reflected in the
Certificate, this Option will be exercisable in full upon your termination by
the Company for a reason other than Cause within 2 years after a Change in
Control of the Company.

6. Miscellaneous. In the event that the terms hereof and the provisions of the
Plan conflict, the Plan shall control. All terms used herein which are not
otherwise defined shall have the same meaning as in the Plan.